FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                      UNITED STATES COURT OF APPEALS                     July 1, 2014
                                                                    Elisabeth A. Shumaker
                                    TENTH CIRCUIT                       Clerk of Court



 GEORGE L. MOTHERSHED,

               Plaintiff - Appellant,

 v.                                                         No. 14-6044
                                                     (D.C. No. 5:13-CV-00435-C)
 STATE OF OKLAHOMA, ex rel.                                 (W.D. Okla.)
 Oklahoma Bar Association; STEVEN W.
 TAYLOR, Honorable Chief Justice in his
 official and individual capacity; TOM
 COLBERT, Honorable Vice–Chief Justice
 in his official and individual capacity;
 JAMES E. EDMONDSON, Honorable
 Justice in his official and individual
 capacity; JAMES R. WINCHESTER,
 Honorable Justice in his official and
 individual capacity; YVONNE KAUGER,
 Honorable Justice in her official and
 individual capacity; DOUGLAS L.
 COMBS, Honorable Justice in his official
 and individual capacity; JOSEPH M.
 WATT, Honorable Justice in his official
 and individual capacity; JOHN F. REIF,
 Honorable Justice in his official and
 individual capacity,

               Defendants - Appellees.


                              ORDER AND JUDGMENT*




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       In this pro se appeal, as in other litigation he has pursued in this court and

elsewhere, Plaintiff George Mothershed (a former Oklahoma attorney) raises claims

regarding his 2003 disbarment by the Oklahoma Supreme Court. In his previous appeals

to this court, we affirmed the dismissal of his claims pursuant to the Rooker-Feldman

doctrine. See Mothershed v. Okla. ex rel. Okla. Bar Ass’n, 463 F. App’x 777 (10th Cir.

2012); Mothershed v. Okla. ex rel. Okla. Bar Ass’n, 390 F. App’x 779 (10th Cir. 2010).

Plaintiff contends his complaint in the instant litigation should nonetheless have been

permitted to proceed because he is now raising claims that fall outside the Rooker-

Feldman doctrine: general constitutional challenges to the validity of the state’s rules and

procedures for regulating the practice of law, rather than specific challenges to the

Oklahoma Supreme Court’s judgment in his disbarment proceeding. Among other things,

Plaintiff argues the Oklahoma Supreme Court may not constitutionally regulate the

practice of law based on the principles of separation of powers, non-delegability of

legislative functions, and the “common law” as enacted in 1275 by the “English

Parliamentary enactment of First Statute of Westminster, 3 Edw. Ch. 1, ch. 29 (1275).”


                                             -2-
(Appellant’s Opening Br. at 48; see also id. (“After enactment of the First Statute of

Westminster under the common law the sole authority and power to establish professional

standards for the practice of law originates from a legislative or statutory grant of police

power.”).)

       The Rooker-Feldman doctrine bars “cases brought by state-court losers

complaining of injuries caused by state-court judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). “In other words, an element of the claim

must be that the state court wrongfully entered its judgment” in order for Rooker-

Feldman to apply. Campbell v. City of Spencer, 682 F.3d 1278, 1283 (10th Cir. 2012).

The Rooker-Feldman doctrine does not bar a plaintiff from raising the same legal issues

in federal court that have previously been decided in a state court, so long as the alleged

constitutional wrong is based on an independent act of the defendant, and not a decision

by the state court. Id. at 1283-85. However, where “claims are based on the alleged

invalidity of the state court order, Rooker-Feldman bars them.” Segler v. Ross Mgmt.

Grp., Inc., 485 F. App’x 980, 981 (10th Cir. 2012).

       Plaintiff’s claim in this case is, at heart, a claim that he was wronged by the

Oklahoma Supreme Court’s decision to disbar him, allegedly in violation of the

constitutional limits on that court’s authority and jurisdiction. His claim is “based on the

alleged invalidity of the state court order,” not some independent wrongful act, and it is

therefore barred by the Rooker-Feldman doctrine. Id. Moreover, even if we were to hold

that Plaintiff’s challenge to the Oklahoma Supreme Court’s disbarment authority falls

                                             -3-
outside the scope of Rooker-Feldman, we would not find Plaintiff entitled to relief on the

merits of this claim.

       We AFFIRM the district court’s dismissal of the case. For substantially the same

reasons stated by the district court, we also AFFIRM the district court’s imposition of

pre-filing restrictions. In the future, Plaintiff will be subject to the pre-filing restrictions

detailed in the district court’s order.

       All pending motions are DENIED.

                                                     Entered for the Court



                                                     Monroe G. McKay
                                                     Circuit Judge




                                               -4-